 74DECISIONSO1'NATIONAL LABOR RELATIONS BOARDtioli' of the Petitioner's compliance status, and the Employer furthercontends that the Board's administrative determination, is invalidbecause nohearing was held in connection therewith and because itrejects sworn testimony given at the hearing in the instant case.We find no merit in any of these contentions as, in effect, they con-stitute afurther attempt to litigate the Petitioner's compliance statusin this proceeding similar to that we have already rejected.3Accord-ingly, the Employer's objections Nos. 1, 2, and 3 are overruled.2. In its fourth objection the Employer contends that the date ofthe election and all election arrangements were established in con-sultation with the Petitioner but without consulting the Employeror its representatives or in any way considering the Employer's wishes.The Regional' Director found that a Board agent spoke to the Em-ployer's North Augusta terminal supervisor who agreed to a date forthe ' election ' and whose suggestions for other arrangements were so-licited and substantially, adopted.All details were confirmed in,letters to the parties prior to the election, and the Employer did notobject to them at any time prior to, the, election.He further found,no evidence or allegation to the effect that a free election was in factprevented.In its exceptions, the Employer does not controvert anyof the Regional Director's findings but alleges only that the Boardagent should have consulted, the. Employer's counsel or vice president,who appeared at, the hearing, rather than to assume that the terminal,supervisor was authorized to speak for the Employer in these matters.We find no merit in the exceptions, for as the Regional Director foundthere is no evidence,or allegation that it free expression of choice bythe voters was prevented in the election as conducted.Morever, .theRegional Director has broad discretion in snaking arrarigement^,withrespect to conduct of elections,, and there is no evidence that thisdiscretion has been "abused.' Accordingly, we overrule the Employer's'foixrth objection.[The Board certified General Drivers, Warehousemen and HelpersLocal,,Union Np., 5O9 as the. designated collective-bargaining repre-,sentative, of the. Employer's drivers and, warehousemen in the unitfound appropriate in the Decision and Direction of Election herein.]9119 NLRB939 at footnote 3.M4lham Products Co., Ino.,114 NLRB 1544.Mine & Mill Supply CompanyandInternationalChemicalWorkersUnion,Loc.l 35, 'AFL-CIO, Petitioner.CaseNo.12-EC-272 (formerly 10-RC-3413):March 10, 1958ORDER RESCINDING CERTIFICATEOn January 2, 1958, the Employer filed with the Board a motionfor order rescinding certificate issued in the above-entitled case by120 NLRB No. 9. MINE & MILL SUPPLY COMPANY75the Board on June 1, 1956, to International Chemical Workers Union,Local 35, AFL-CIO, hereinafter called Local 35, as bargaining repre-sentative of its employees at its Lakeland, Florida, plant.The Em-ployer certified that a copy of this motion was served upon Local 35.The motion alleges that, after the issuance of the certificate, theEmployer and Local 35 engaged in collective bargaining; that, at thetime of Board certification, Local 35 was in compliance with the filingrequirements of Section 9 of the Act, but permitted its compliancewith these requirements to lapse on January 1, 1957, and since thattime has not renewed its compliance. On June 12, 1957, the Employerfiled a representation petition which was dismissed by the Boardbecause of Local 35's noncompliance.'The Employer asserts in support of its motion that Local 35'sdeliberate failure to comply with the filing requirements of the Acthas barred the processing of its representation petition and prevented'the conduct of an election to test Local 35's majority and the efficacyof Local 35's certificate, to the Employer's detriment.The Employercontends, further, that Local 35 by its conduct has abused the Board'sprocesses and thwarted the effectuation of the purposes of the Act;and the appropriate remedy is the rescission of Local 35's'certificate.In view of the foregoing, the Board, on February 3, 1958, issued!R notice to show cause, which was served on the parties ,to the pro-ceeding, including Local 35, requiring the parties to show cause, inwriting on or before February 13, 1958, why the Board should notgrant the Employer's motion.On February 13, 1958, Local 35,through its counsel, filed a response- to said notice, asserting that :Service of the Employer's motion was defective-because counsel forLocal 35 did not receive a copy thereof; consequently, all,statementsin the Employer's motion are denied as Local 35 "is without knowledgeas to such statements," and demands proof of the matter alleged bythe Employer; the real purpose of the motion is to remove-Local 35as bargaining representative; the Employer is not before the Boardwith clean hands because it has refused to bargain with Local 35 sinceNovember 13, 1957; and there are procedures available'to the 'Em-ployer to' terminate the certificate other than by revocation throughadministrativeprocesses.We find no merit in any of thesecontentions.''The Employer has certified to the Board, and Local 35 does notdeny, that Local 35 was served with a copy of the Employer's motion.We; deem this sufficient service. It is not clear whether Local 35'scounsel is contending that (1) he has no knowledge of thecontentsof the Employer's motion because he has not been served with, a copyor (2) he has read the motion but has no information concerning thematters alleged therein. If the former, there is no showing that the2118 NLRB 1586. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDcopy of the motion served on Local 35 was not available to its counsel.If the latter, the factual allegations in the motion relate solely toBoard proceedings involving Local 35 or matters within its peculiarknowledge.We will not, in any event, require proof of the Employer'sallegations as the only matters alleged therein which we deem ma-terial herein are those pertaining to the various proceedings beforethe Board recited above and the non-compliance of Local 35, of whichwe take official notice.The allegation in Local 35's response concerning the Employer'smotivation or its unfair labor practices are not relevant here.As tothe appropriateness of the procedure utilized by the Employer, it hasselected a method of seeking termination of Local 35's certificatewhich has heretofore been sanctioned by the Board .2Therefore, having carefully considered the Employer's motion, andbeing satisfied that the circumstances related herein warrant theexercise of the Board's powers over its certificate as requested by theEmployer,IT IS ORDERED,that the certificate issued by the Board on June 1,1956, to International Chemical Workers Union, Local 35, AFL-CIO,as the exclusive bargaining representative of the Employer's em-ployees at its Lakeland, Florida, plant, be, and it hereby is rescinded.MEMBER RODGERStook no part in the consideration of the aboveOrder Rescinding Certificate.2Telegraph Publishing Company,102 NLRB 1173.Marston CorporationandInternationalUnion,United Auto-mobile,Aircraft&Agricultural Implement Workers of Amer-ica, AFL-CIO, Petitioner.Case No. 7-RC-3460.March 10, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Iris H. Meyer, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :1.The Employer is an industrial processor engaged at its Detroit,Michigan, plant in chemically processing and in painting and pack-aging parts and equipment.From about November 12, 1956, whenI As in our opinion the record and the briefs adequately set forth the facts and thepositions of the parties,the motion of Metal Processors Union, Local 28, InternationalUnion of Doll and Toy Workers of the United States and Canada, AFL-CIO, hereinaftercalled the Intervenor,for oral argument,is hereby denied.For reasons set forth below,the motions of the Employer and the Intervenor to dismissthe petition on contract bar grounds are also denied.120 NLRB No. 10.